DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 01/04/2022 to the Office Action mailed on 11/04/2021 is acknowledged.

Claim Status
Claims 1-3, 71-77, 84-86, and 89-96 are pending. 
Claims 4-70, 78-83, 87, and 88 are cancelled.
Claims 1, 84 and 86 are currently amended.
Claims 89-96 are newly added.
Claims 1-3, 71-77, 84-86, and 89-96 have been examined.
Claims 1-3, 71-77, 84-86, and 89-96 are allowed.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 01/04/2022 is acknowledged.  The traversal is on the ground(s) that the groups are linked as to form a single general inventive concept since they are related as product, process of using, and process making the product. Applicant’s arguments have been found persuasive and the restriction requirement as set out in the Office Action mailed on 11/04/2022 is withdrawn.
Priority
Priority to 371 PCT/US2018/050728 filed on 09/12/2018, which claims priority to application 62/557649 filed on 09/12/2017 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary Ann D. Brow on 02/24/2022.

The application has been amended as follows: 
	Claim 1. Delete “(Neusilin US2)” in line 5. Delete “(SMCC HD90)” in line 10.
	Claim 71. Delete “Opadri,” in line 4.
	Claim 73. Delete “, Opadri enteric, Eudragit, and Acryl-EZE” in lines 3-4.
	Claim 84. Delete “(Neusilin US2)” in line 5. Delete “(SMCC HD90)” in line 10.
	Claim 90. Claim 71. Delete “Opadri,” in line 4.
Claim 92. Delete “, Opadri enteric, Eudragit, and Acryl-EZE” in lines 3-4.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Dudley et al. (US Patent Application Publication 2013/0022674 A1, Published 01/24/2013) teach a composition comprising testosterone palmitate and two lipid components wherein at least one of the lipid components selected from vitamin E TPGS, poloxamer, or combinations thereof (prior art claims 1 and 12) . Salameh et al. (US Patent Application Publication 2016/0317553 A1, Published 11/03/2016) teach a formulation comprising testosterone adsorbed onto a carrier particle such as magnesium aluminometasilicate to obtain a free-flowing powder which can be further mixed with addition excipients such as fillers, diluents, disintegrants, and lubricants (paragraph 0182). The formulation can be in the form of an extruded granule (paragraph 0070). However, the prior art lacks a teaching or suggestion of a composition lubricated lipid granule composition comprising thymoquinone, vitamin E TPGS, magnesium aluminometasilicate, silicified microcrystalline cellulose, cross carmellose sodium, hydrophilic fumed silica, sodium lauryl sulfate, anhydrous citric acid, poloxamer, magnesium stearate, and a lipid selected from phosphatidylcholine, guggulsterol, guggulsterol derivative, and sodium cholesteryl sulfate. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/               Primary Examiner, Art Unit 1617